Exhibit 10.1

 

EXECUTION COPY

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
September 11, 2009, by and among INTERNATIONAL ADVISORY HOLDINGS CORP., a
Delaware corporation (“Holdings”), INTERNATIONAL CONSULTING ACQUISITION CORP., a
Delaware corporation (the “Borrower”), the lenders party to the Credit Agreement
referred to below (the “Lenders”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent (in such capacity, the “Administrative Agent”). Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Holdings, the Borrower, the Lenders and the Administrative Agent are
parties to a Credit Agreement, dated as of November 16, 2007 (as amended,
modified or supplemented through, but not including, the date hereof, the
“Credit Agreement”); and

 

WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend to certain provisions of the Credit Agreement as
herein provided;

 

NOW, THEREFORE, it is agreed:

 

I.              Amendments to Credit Agreement.

 

1.               Section 5.02(b) of the Credit Agreement is hereby amended by
deleting Section 5.02(b)(i) in its entirety and inserting the following new
Section 5.02(b)(i) in lieu thereof:

 

“(b) (i) In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date set forth below (each, a “Scheduled Initial Term Loan
Repayment Date”), the Borrower shall be required to repay that principal amount
of Initial Term Loans, to the extent then outstanding, as is set forth opposite
each such date below (each such repayment, as the same may be (x) reduced as
provided in Section 5.01(a), 5.01(b) or 5.02(g) with respect to payments made
after September 11, 2009 or (y) increased as provided in Section 2.14(c), a
“Scheduled Initial Term Loan Repayment”):

 

Scheduled Initial Term Loan
Repayment Date

 

Amount

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2009

 

$

5,000,000

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending December 31, 2009

 

$

5,000,000

 

 

--------------------------------------------------------------------------------


 

Scheduled Initial Term Loan

 

 

 

Repayment Date

 

Amount

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2010

 

$

2,000,000

 

 

 

 

 

Initial Term Loan Maturity Date

 

$

69,812,500

”

 

2.               Section 10.07 of the Credit Agreement is hereby amended by
deleting said Section in its entirety and inserting the following new
Section 10.07 in lieu thereof:

 

“10.07 Total Leverage Ratio. Holdings will not permit the Total Leverage Ratio
at any time during a period set forth below to exceed the ratio set forth
opposite such period below:

 

Period

 

Ratio

 

 

 

 

 

Initial Borrowing Date through and including June 29, 2008

 

4.25:1.00

 

 

 

 

 

June 30, 2008 through and including September 29, 2008

 

4.00:1.00

 

 

 

 

 

September 30, 2008 through and including March 30, 2009

 

3.75:1.00

 

 

 

 

 

March 31, 2009 through and including June 29, 2009

 

3.50:1.00

 

 

 

 

 

June 30, 2009 through and including September 29, 2010

 

3.25:1.00

 

 

 

 

 

September 30, 2010 through and including March 30, 2011

 

3.00:1.00

 

 

 

 

 

March 31, 2011 through and including June 29, 2011

 

2.75:1.00

 

 

 

 

 

June 30, 2011 through and including September 29, 2011

 

2.50:1.00

 

 

 

 

 

September 30, 2011 through and including December 30, 2011 

 

2.25:1.00

 

 

2

--------------------------------------------------------------------------------


 

December 31, 2011 and thereafter 

 

2.00:1.00”.

 

 

II.                                     Miscellaneous Provisions.

 

1.             In order to induce the Lenders to enter into this First
Amendment, each of Holdings and the Borrower hereby represents and warrants that
(i) no Default or Event of Default exists as of the First Amendment Effective
Date (as hereinafter defined), both immediately before and after giving effect
to this First Amendment and (ii) all of the representations and warranties
contained in the Credit Agreement and in the other Credit Documents, are true
and correct in all material respects on the First Amendment Effective Date, both
immediately before and after giving effect to this First Amendment, with the
same effect as though such representations and warranties had been made on and
as of the First Amendment Effective Date (it being understood that any
representation or warranty which by its terms is made as of a specific date
shall be true and correct in all material respects only as of such specific
date).

 

2.             The Credit Agreement is modified only by the express provisions
of this First Amendment and this First Amendment shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

 

3.             This First Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Borrower and the Administrative Agent.

 

4.             THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

 

5.             This First Amendment shall become effective on the date (the
“First Amendment Effective Date”) when Holdings, the Borrower and the Required
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) the same to White & Case LLP, 1155 Avenue of the
Americas, New York, NY 10036; Attention: Jessica Marchand (facsimile number:
212-354-8113 / email: jmarchand@whitecase.com) and (ii) the Borrower shall have
paid the outstanding fees and expenses of White & Case LLP in connection with
the Credit Agreement.

 

6.             From and after the First Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

 

*     *     *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

 

INTERNATIONAL ADVISORY HOLDINGS CORP.

 

 

 

By:

/s/ Frank Martell

 

 

Name:

Frank Martell

 

 

Title:

 

 

 

 

 

INTERNATIONAL CONSULTING ACQUISITION CORP.

 

 

 

 

By:

/s/ Frank Martell

 

 

Name:

Frank Martell

 

 

Title:

 

 

Signature page to First Amendment to TPI Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

Individually and as Administrative Agent

 

 

 

By:

/s/ Erin Morrissey

 

 

Name:

Erin Morrissey

 

 

Title:

Vice President

 

 

 

 

By:

/s/ Omayra Laucella

 

 

Name:

Omayra Laucella

 

 

Title:

Vice President

 

Signature page to First Amendment to TPI Credit Agreement

 

--------------------------------------------------------------------------------